oe government entities division department of the treasury internal_revenue_service washington d c uniform issue list xxxxxkxkxxkxxkxxkxk xxxxxxkxxkxkkkk xxxxxxxxkxxxxkxk legend feb 20h ee t ep pfc ty taxpayer a xxxxxxxxxxxxkxk individual b my xxxxxkkxkxkxkkkk sssi financial_institution c xxxxxxkxxkxkxkkkxk bank d amount n date date date dear xxxxxxxxxx xxxxxxkxxkxxkkkx xxxxxxxxxkxkxxkx xxxkxkxkkxkxkxkxkkkk xxxxxxxxxxkkxkx xxxxxxxxxkxkxxkxk this is in response to a letter dated date as supplemented by correspondence dated date requesting a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date he received a distribution of amount n from ira x which he maintained at financial_institution c taxpayer a asserts that he did use amount n for a short-term purpose but that he always intended to roll over - sine fame oo amount n into an ira and that his failure to accomplish a rollover of amount n within the 60-day period prescribed by sec_408 of the code was due to error by bank d taxpayer a represents that when his elderly mother individual b developed mobility limitations which made it unsafe for her to remain in her two-story residence taxpayer a’s siblings developed a plan which in pertinent part involved taxpayer a and his siblings pooling their money to add to the sale proceeds of the first residence in order for individual b to make a cash purchase of suitable housing individual b would then enter into reverse-mortgage financing of the new residence and receive a lump-sum cash payment which she would use to repay taxpayer a and the others taxpayer a would then redeposit amount n into ira x on date taxpayer a received a distribution of amount n from ira x on date seven days after date amount n was applied to the above described purchase also on date bank d began processing the reverse mortgage taxpayer a represents that bank d gave assurances that the mortgage process including payment to individual b would be completed within a time frame which would have allowed taxpayer a to meet the 60-day period for rolling over amount n into ira x however numerous delays by bank d resulted in the mortgage not having been processed as of the day after the distribution of amount n from ira x taxpayer a represents that upon completion of the processing of the reverse mortgage taxpayer a was reimbursed in full and immediately mailed an amount equal to amount n to financial_institution c with instructions to redeposit amount n into ira x on date amount n was redeposited into ra x however as explained above the 60-day period for rolling over amount n into an ira had already expired taxpayer a asserts that his failure to roll over amount n to an ira within days of the date it was distributed from ira x was due to numerous and unreasonable processing delays by bank d which were beyond his control in addition taxpayer asserts that based on the total number of days per his calculation that the 60-day rollover period was exceeded and the adverse tax consequences to him for the premature_distribution of amount n from ira x and the deposit of amount n into ira x after the 60-day rollover had expired it would be against equity and good conscience not to grant a waiver of the 60-day rollover period in this case based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code pages sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over amount n of ira x xxxxkxkxkxkxxxkxkk page or any portion thereof to an ira taxpayer a has stated that error by bank d is responsible for his failure to make a timely rollover of amount n however when amount n was presented to bank d taxpayer a did not intend that bank d transact any financial matter relating to an ira rather amount n was withdrawn from ira x at financial_institution c and was presented to bank d for the purpose of contributing amount n on a temporary basis toward the purchase_price of a suitable residence for individual b amount n from ira x and while he had the intent at the time of withdrawal to redeposit amount n into ira x prior to the expiration of the 60-day rollover period he assumed the risk that amount n might not be returned to him timely in essence taxpayer a made a short term_loan when he withdrew therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount n from ira x thus the contribution of amount n which taxpayer a deposited back into an ira after the expiration of the 60-day period following the distribution of amount n from ira x on date will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such contribution was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxkxxxxxxx id xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely fran s sloan manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose enclosures fe
